ORDER
PER CURIAM.
Movant Gregory Cotton filed this appeal challenging the denial of his Rule 24.035 motion without a hearing. On appeal, Movant contends he is entitled to a hearing on his claim that his plea counsel was ineffective for failing to investigate and prepare a defense for him.
Movant fails to file a copy of the transcript from the guilty plea hearing. On appeal, Movant bears the burden of showing the motion court’s findings are clearly erroneous. Rule 24.035(k). Furthermore, Movant bears the burden of providing a transcript under Rule 81.12 containing all the record necessary to determine the questions on appeal. Movant’s failure to file the guilty plea transcript means his contentions on appeal are unsupported, and we are unable to determine whether the motion court’s actions are clearly erroneous. Speakman v. State, 602 S.W.2d 471, 472-73 (Mo.App. E.D.1980). Under the circumstances, we affirm the motion court’s judgment.